        Case 1:19-cv-09273-VSB-SLC Document 32 Filed 04/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                                  4/6/2021
DIGNA TINEO,                                              :
                                                          :
                                        Plaintiff,        :
                                                          :               19-cv-9273 (VSB)
                      -against-                           :
                                                          :                    ORDER
ANDREW M. SAUL,                                           :
Commissioner of the Social Security                       :
Administration                                            :
                                                          :
                                        Defendant. :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On February 1, 2021, I accepted Plaintiff’s application for reasonable attorney’s fees and

costs pursuant to the Equal Access to Justice Act, 28 U.S.C. §2412(d), as timely filed, and

granted Plaintiff leave to defer filing a memorandum of law in support of the application for fees

for a period of 60 days to permit the parties an opportunity to reach settlement on the fee issue.

(Doc. 30.) The parties are directed to update the Court as to their settlement discussions.

Accordingly, it is hereby:

        ORDERED that by April 12, 2021, the parties submit a joint letter to the Court providing

an update as to their settlement discussions regarding the fee issue.

SO ORDERED.

Dated: April 6, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
